Citation Nr: 0708426	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  06-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus 
on the merits.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1957 to July 1961.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 1993 
(which found that new and material had not been received to 
reopen a claim for service connection for diabetes mellitus) 
and March 2005 (which denied service connection for diabetes 
mellitus on the merits).  These decisions were entered by, 
respectively, Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts and Cleveland, Ohio.  
The claims file of the veteran is currently under the 
jurisdiction of the RO in Providence, Rhode Island.  

Although the March 2005 rating decision re-adjudicated the 
claim of entitlement to service connection for diabetes 
mellitus (albeit based upon a theory of entitlement not 
previously considered), and denied the claim on the merits, 
the submission of new and material evidence to reopen a 
previously denied claim is a jurisdictional prerequisite to a 
merits based review by the Board.   Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  The Board has recharacterized 
the issues accordingly.

In February 2007, a Veterans Law Judge from the Board granted 
the veteran's motion to advance the case on the Board's 
docket (AOD).

This decision addresses only the question of the newness and 
materiality of the evidence submitted to reopen the claim of 
entitlement to service connection for diabetes mellitus.  
Inasmuch as the claim is reopened, the remainder of the 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Consistent with the instructions 
below, VA will notify the veteran of any further action that 
is required on his part.  The question of entitlement to 
entitlement to service connection for diabetes mellitus on 
the merits is deferred, pending additional development as set 
forth below.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was last finally 
denied in a December 1991 rating decision, which essentially 
found that the evidence did not allow for a finding to either 
relate the veteran's diagnosed diabetes to his period of 
service or to show that it had become manifested to a 
compensable degree within one year of his active duty 
discharge; he was provided notice of this decision in 
December 1991, but did not thereafter initiate a timely 
appeal.  

2.  Evidence submitted since the December 1991 rating 
decision is not cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The December 1991 rating decision denying entitlement to 
service connection for diabetes mellitus, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  Given, 
however, that the claim is reopened the Board need not 
address at this time whether VA has fully complied with the 
duty to assist and notice provisions of the Act.

Factual Background

The veteran claims that he has diabetes mellitus, and that 
this disorder was caused by his military service.  

The veteran initially submitted a claim seeking service 
connection for diabetes in August 1991.  See VA Form 21-
4138.  

The service medical records do not show a diagnosis of 
diabetes.  He is shown, however, to have been exposed to 
ionizing radiation in March 1961 while at Fairford Air Force 
Base (AFB), England.  

A June 1991 VA medical record shows a diagnosis of insulin 
dependent diabetes mellitus (IDDM).  Another June 1991 VA 
medical record includes a diagnosis of diabetic retinopathy.  

Service connection for diabetes mellitus was denied by the RO 
in December 1991.  At that time the RO essentially found that 
the evidence did not allow for a finding to either relate the 
veteran's diagnosed diabetes to his period of service or to 
show that it had become manifested to a compensable degree 
within one year of discharge from active duty.  Notice was 
provided later in December 1991, but the veteran did not 
appeal.  Therefore, the December 1991 decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

According to the a July 1993 rating decision, which found 
that new and material evidence had not been received to 
reopen a claim for service connection for diabetes mellitus, 
the veteran's claim to reopen had been received in June 
1993.  The veteran thereafter perfected an appeal to the July 
1993 RO rating decision.  

A letter, signed by two private medical professionals (Ph.D. 
and M.D.) and dated in June 2005, is of record.  They noted 
that they had reviewed the veteran's medical history, which 
included his having begun to have diabetic symptoms while he 
was in the military in 1959.  IDDM was reported to have been 
first diagnosed in the 1960's.  It was also noted that the 
veteran had been exposed to radiation while in the military.  
The physicians opined that "based upon a reasonable degree 
of scientific and medical certainty, more likely than not, 
that [the veteran's] diabetes mellitus is causally related to 
his exposure to both external and internal radiation."  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Diabetes mellitus may be presumed to have been incurred in 
service if it was compensably disabling within one year of 
the veteran's separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of this claim, 38 C.F.R. § 3.156(a) (2001) 
defines "new and material evidence.  Thereunder, evidence is 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it was not merely cumulative 
or redundant of other evidence that was then of record. 
 "Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  
 

Analysis

As previously indicated, the RO denied entitlement to service 
connection for diabetes mellitus in December 1991, 
determining that the evidence did not allow for a finding to 
either relate the veteran's diagnosed diabetes to his period 
of service or to show that it had become manifested to a 
compensable degree within one year of his active duty 
discharge.  That rating decision is final.

Evidence added to the record since the December 1991 RO 
decision is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Since the prior denial was premised on a finding, 
at least in part, that the veteran's diabetes mellitus was 
not etiologically related to his period of military service, 
the new evidence showing such an etiological relationship, 
see e.g., the June 2005 letter signed by two private medical 
professionals, tends to constitute evidence which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hence, the additional 
evidence received is new and material.  Therefore, the claim 
of entitlement to service connection for diabetes mellitus is 
reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for diabetes mellitus 
and will issue a final decision once that development is 
complete, if the case is again denied by the RO and returned 
to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for diabetes mellitus is 
reopened.


REMAND

The reopening of the claim for service connection for 
diabetes mellitus triggers certain duty to assist provisions 
of the VCAA, which must be met prior to de novo review of the 
claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
veteran has not received notice of this decision.  To comply 
with the decision in Dingess, the veteran's claim must be 
remanded to provide adequate notice as defined by the Court.

As noted in the INTRODUCTION, throughout this appeal the 
veteran's threshold claim for entitlement to service 
connection for diabetes mellitus has been adjudicated on 
several occasions by the RO.  In so doing, the veteran has 
essentially perfected appeals to two separate rating 
decisions, one dated in July 1993 and March 2005.  

The veteran has expressed multiple theories of entitlement 
under which he believes service connection should be awarded 
for diabetes mellitus.  These include entitlement on a direct 
basis and entitlement on a presumptive basis, i.e., diabetes 
mellitus became compensably disabling within one year of his 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309(a).  
The appellant has also claimed that his diabetes mellitus is 
associated with exposure to certain herbicide agents, 
38 C.F.R. § 3.309(e), and that the claimed disorder, 
alternatively, was caused by his exposure to in-service 
radiation (see 38 C.F.R. § 3.309(d)).  For the sake of 
clarity, the Board finds the veteran's claim should be again 
re-adjudicated by the RO, so that, in one decision, the RO 
can consider and address all of the theories of entitlement 
to service connection the veteran has, throughout his appeal, 
alleged.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess.  

2.  The RO must re-adjudicate the 
veteran's claim of entitlement to service 
connection for diabetes mellitus.  In so 
doing, ALL theories of entitlement, to 
include on direct and presumptive bases, 
and due to herbicide and radiation 
exposure; need be considered and fully 
addressed.  If the appeal is denied, the 
veteran and his representative should be 
provided a supplemental SOC (SSOC) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) has expired, if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).
 
This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


